Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered November 2, 2001, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the fingerprint evidence was inadequate to connect him to the crimes for which he *801was convicted. Fingerprint evidence, although circumstantial in nature, is sufficient proof if it leads to a conclusion of guilt beyond a reasonable doubt and excludes every reasonable hypothesis of innocence (see People v Hirsch, 280 AD2d 612 [2001]; People v Murray, 168 AD2d 573 [1990]). The record established that the defendant’s fingerprint was found on the bottom of a cigar box at the crime scene, and that the cigar box was kept in an area inaccessible to the public. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Harden, 174 AD2d 691 [1991]; People v Vasquez, 131 AD2d 523 [1987]; People v DiBlasi, 130 AD2d 679 [1987]; People v Mercado, 117 AD2d 627 [1986]). Santucci, J.P., Florio, Schmidt and Mastro, JJ., concur.